     Case 3:20-cv-02460-BEN-BGS Document 9 Filed 01/19/21 PageID.31 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SUSAN ALVAREZ, individually and on behalf       Case No.: 20-cv-2460-BEN-BGS
     of others similarly situated,
12
                       Plaintiff,                    ORDER GRANTING JOINT
13   v.                                              MOTION TO EXTEND TIME FOR
                                                     DEFENDANT TO RESPOND TO
14   CAPITAL ONE BANK (USA), N.A.,                   COMPLAINT
15                    Defendant.
16
                                                     [ECF No. 8]
17
18         Plaintiff Susan Alvarez and Defendant Capital One Bank (USA), N.A., filed a
19   Joint Motion for Extension of Time to Answer Complaint. ECF No. 8. Good cause
20   appearing, the Court GRANTS the motion. Defendant Capital One Bank (USA), N.A.
21   may file its answer or responsive pleading on or before February 12, 2021.
22         IT IS SO ORDERED.
23
     Dated: January 19, 2021                     ______________________________
24
                                                 HON. ROGER T. BENITEZ
25                                               United States District Judge
26
27
28

                                                 1
                                                                             20-CV-2460-BEN-BGS
